DETAILED ACTION
This Final action is responsive to communications: 09/03/2021.
Applicant amended claims 1, 3-8, 10, 12;  cancelled claim 2, added new claims 13-17. Claims 1, 3-17 are pending. Claims 1 and 15 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. 

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/14/2020.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  (See suggestion in con application or, similar)
Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Further, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims and disclosure (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites limitations that are not supported by spec and constitute new matter:
Claim 15. A semiconductor memory system comprising:
a data determination circuit configured to output a change signal when set data is
input to all memory cells of a memory cell array; and (The functional limitation is not adequately supported by specification. Applicant in Remarks page 8-9 points to para [148] and para [156] which does not support this limitation. Nowhere in the spec a trigger condition is described when set data is input to all memory cells of a memory cell array)
a scheduler that resets a crystallization time of the memory cells from a first crystallization time for a set state to a second crystallization time shorter than the first crystallization time in response to the change signal (resetting or initializing crystallization time is not supported by e.g. spec para [148] and para [156]).

All dependent claims inclusive of claims 15-17 are rejected under this category.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1, 3-4, and 12  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farahani et al. (US 2018/0018104 A1).
Regarding independent claim 1, Farahani teaches a semiconductor memory system (para [0026] and Fig. 1 RERAM or PCM device) comprising: 
a data determination circuit (Fig. 1: 116, para [0028]) configured to output a change signal (Fig. 1: 120) when logic levels of input data to be written in a memory cell array are all the same (in context of Fig. 2: 120, para [0030], para [0031]: a signal indicative of Fig. 2: 202 row#8 i.e. when all input bits are 0. See para [0025]: “data pattern” as input); and 
a scheduler (Fig. 1: 102 “memory controller” with latency determination logic and mapping logic) configured to change a generation period of a write command (Fig. 1: 112 “set and reset command” using variable latency time. Write latency decides generation period of write command) in response to the change signal (para [0027]:  “…set and reset command…to initiate a write operation at the plurality of memory cells using the determined variable…latency time…”, see also para [0022]-para [0025], para [0030], para [0031]).
Regarding claim 3, Farahani teaches the semiconductor memory system of claim 2, wherein the data determination circuit includes a reset determination circuit (Fig. 1: 116) configured to output the change signal when each of the input data has a first logic level (para [0030], para [0031]: a signal indicative of Fig. 2: 202 row#8 i.e. when all input bits are 0).
Regarding claim 4, Farahani teaches the semiconductor memory system of claim 2, wherein the data determination circuit includes a set determination circuit configured to output the change signal when each of the input data has a second logic level (para [0031]: “…one of ordinary skill in the art will understand that the mapping table 202 may be calibrated with variable set latency time values so that apparatus 100 may be configured to count the number of bits of the write request 108 having a specified value of “1”…”).
Regarding claim 12, Farahani teaches the semiconductor memory system of claim 1, further  comprising a data generation circuit (source of “data pattern”) (“data pattern” with Fig. 2: 202 row 8) in response to a test mode signal (para [0031]: “calibration” process using input “data pattern”. Calibration mode taken to meet claimed limitation).
Regarding claim 13, Farahani teaches the semiconductor memory system of claim 1, wherein the data determination circuit is integrated in a semiconductor memory device (language integrated in a semiconductor memory device is very broad and Fig. 2: 104 and associated circuitry meets the limitation. The integration can be performed by rearranging components understood by ordinary skill in the art)
Regarding claim 14, Farahani teaches the semiconductor memory system of claim 1, wherein the scheduler is integrated in a memory controller (Fig. 2: 102 memory controller).
No art rejection provided for claims 15-17. See 112a rejection.

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for 



Response to Arguments
Based on approved Terminal Disclaimer dated 09/03/2021, previous double patenting rejections are withdrawn.
Spec/ Title objection is maintained.
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Bedeschi (US 2010/0165725 A1):  Fig. 1-Fig. 9 disclosure applicable for all claims.
LEE (US 2017 /0352403 A1) is applicable for all claims. Regarding independent claim 1, LEE teaches a semiconductor memory system (Fig. 7 memory system; associated circuitry, system components, functionality further illustrated in Fig. 1-Fig. 9) comprising:  a data determination circuit (Fig. 4: 480, 440. See para [0065]) configured to output a change signal (“write completion status” inclusive of tCHG and tCOOL values, see para [0065], para [0051]. See also Fig. 2 and  based on logic levels of input data (sensing high, low value of reset state and set state. The limitation is further supported by KWON Fig. 7A: 360 or, Fig. 7B: 360; see Fig. 11 and para [0107], para [0118] teaching that device Fig. 1: 100 is configured to output a change signal to the scheduler when all logic levels of the data to be written in the memory cell array are the same Dout data read logic level and Write is performed based on reading a state with acceptable read error); and  a scheduler (Fig. 9: 900 “scheduler” in memory controller) configured to change a generation period of a write command (para [0051]: tWRT “write latency” decides generation period of write command. See e.g. equation 1) in response to the change signal (“write completion status” indicating tCHG and tCOOL value). Regarding claim 2, LEE teaches the semiconductor memory system of claim 1, wherein the data determination circuit is configured to enable the change signal (“write completion status” inclusive of tCHG and tCOOL values) when all of the logic levels of the input data are equal to each other (status register 486 shows “write completion status” when all input are completed written in one state. See para [0065] and para [0066]: “…When the write operation is completed in the memory cell array...the status register 486 may indicate a completion status..." ). Regarding claim 3, LEE teaches the semiconductor memory system of claim 2, wherein the data determination circuit includes a reset determination circuit (see para [0048], para [0049]: reset programming and completion. The limitation is further supported by KWON Fig. 7B: 360, para [0118] teaching a reset determination circuit configured to output the change signal in response to a reset recovery time when each of the input data has a first logic level) configured to output the change signal (para [0051]) when each of the input data has a first logic level (see para [0048], para [0049]). Regarding claim 4, LEE teaches the semiconductor memory system of claim 2, wherein the data determination circuit includes a set determination circuit configured to output the change signal (“write completion status” inclusive of tCHG and tCOOL values) when each of the input data has a second logic level (status register 486 shows “write completion status” when all input are completed written in one state. See para [0065] and para [0066]: “…When the write operation is completed in the memory cell array...the status register 486 may indicate a completion status..." ). Regarding claim 12, LEE teaches the semiconductor memory system of claim 1, further  comprising a data generation circuit (para [0045], para [0045]: sense amplifer circuitry) configured to generate the input data having logic levels (input to 480) equal to each other in response to a test mode signal (internal verification signal that check write completion).

It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)